
	
		III
		110th CONGRESS
		1st Session
		S. RES. 61
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Kennedy (for
			 himself, Mr. McCain,
			 Mr. Akaka, Mr.
			 Bond, Mr. Burr,
			 Ms. Cantwell, Mr. Carper, Mrs.
			 Clinton, Mr. Cochran,
			 Mr. Coleman, Mr. Conrad, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Durbin, Mr.
			 Ensign, Mr. Grassley,
			 Mr. Isakson, Mr. Kerry, Ms.
			 Landrieu, Mr. Leahy,
			 Mr. Levin, Ms.
			 Murkowski, Mr. Pryor,
			 Mr. Sanders, Mr. Reid, and Mr.
			 Specter) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating January 2007 as National
		  Mentoring Month.
	
	
		Whereas mentoring is a long-standing tradition with modern
			 applications in which an adult provides guidance, support, and encouragement to
			 help with a young person’s social, emotional, and cognitive development;
		Whereas research provides strong evidence that mentoring
			 can promote positive outcomes for young people, such as an increased sense of
			 industry and competency, a boost in academic performance and self-esteem, and
			 improved social and communications skills;
		Whereas studies of mentoring further show that a quality
			 mentoring relationship successfully reduces the incidence of risky behaviors,
			 delinquency, absenteeism, and academic failure;
		Whereas mentoring is a frequently used term and a
			 well-accepted practice in many sectors of our society;
		Whereas thanks to the remarkable creativity, vigor, and
			 resourcefulness of the thousands of mentoring programs and millions of
			 volunteer mentors in communities throughout the Nation, quality mentoring has
			 grown dramatically in the past 15 years, and there are now 3,000,000 young
			 people in the United States who are being mentored;
		Whereas in spite of the strides made in the mentoring
			 field, the Nation has a serious mentoring gap, with nearly
			 15,000,000 young people currently in need of mentors;
		Whereas a recent study confirmed that one of the most
			 critical challenges that mentoring programs face is recruiting enough mentors
			 to help close the mentoring gap;
		Whereas the designation of January 2007 as National
			 Mentoring Month will help call attention to the critical role mentors play in
			 helping young people realize their potential;
		Whereas the month-long celebration of mentoring will
			 encourage more organizations across the Nation, including schools, businesses,
			 nonprofit organizations and faith institutions, foundations, and individuals to
			 become engaged in mentoring;
		Whereas National Mentoring Month will, most importantly,
			 build awareness of mentoring and encourage more individuals to become mentors,
			 helping close the Nation’s mentoring gap; and
		Whereas the President has issued a proclamation declaring
			 January 2007 to be National Mentoring Month and calling on the people of the
			 United States to recognize the importance of mentoring, to look for
			 opportunities to serve as mentors in their communities, and to observe the
			 month with appropriate activities and programs: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of January 2007 as National Mentoring Month;
			(2)recognizes with
			 gratitude the contributions of the millions of caring adults who are already
			 serving as mentors and encourages more adults to volunteer as mentors;
			 and
			(3)encourages the
			 people of the United States to observe the month with appropriate ceremonies
			 and activities that promote awareness of, and volunteer involvement with, youth
			 mentoring.
			
